DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-18 responded on December 08 2021 are pending, claims 1-2, 8-9 and 15 are amended, and claims 16-18 are new.
Terminal Disclaimer
The terminal disclaimer filed on December 08 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,680,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments, see pg. 9, filed December 08 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argued that Li does not teach "identifying a time interval for the paging channel monitoring based on an identifier (ID) of the wireless device and an index of a Tx beam of the base station selected by the wireless device, among the time intervals for the paging channel monitoring". Li discloses MS can obtain the timing for TX beam instances, as one of the inputs to calculate the RX timing to receive the 
Li further discloses t_TX_b_1, t_TX_b_2t_TX_b_1, t_TX_b_2 (i.e. index of TX) see table 2-3, mapped to time interval in a consecutive order see table5 [0178-179].  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li et al. (US 2014/0128109 A1, hereinafter "Li").
Regarding claim 1, Li discloses a method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a base station, reference signals that are transmitted through multiple transmission (Tx) beams of the base station (Li, [0226] the UE uses a reference signal received from base station to train the UE RX beams);
identifying a paging occasion comprising time intervals for paging channel monitoring, wherein each of the time intervals is mapped to a corresponding index of each of the multiple Tx beams of the base station in a consecutive order (Li, [0090-0092, 96] the paging messages can be sent by BSs at one or more, MS to calculate the timing information for the paging message. Such a predefined algorithm can include a function (e.g., hash function) of the paging cycle and desired timing offset for the paging, message within the paging cycle, with Fig. 16 table 5[0178-0179] there are 3 different choices to have two consecutive rounds of BS TX beam instances (i.e. in consecutive order) or beam steering, table 2-3 gives examples of t_TX_b_1 (i.e. index of Tx)… );
identifying a time interval for the paging channel monitoring based on an identifier (ID) of the wireless device and an index of a Tx beam of the base station selected by the wireless device, among the time intervals for the paging channel monitoring (Li, [0104-105] the BS may include multiple parameters to define the timing itself, and each parameter can be a certain function of the number M which can be the number of the MS RX beam instances to use for the MS RX to finish one round of beam steering in the idle mode of the MS, the mobile station identifiers or some sequences derived from mobile station identifiers, and/or other parameters such as base station identifiers, paging cycle, paging area identifiers, base station paging group identifiers, paging controller to determine the timing for the paging message, taking into account its MS ID, the number M, and other factors. The MS monitors the paging message at the determined timing by using its RX beams. If there is a message sent by the BSs, the MS can receive the paging message at the determined time and decode the message); and
monitoring a paging channel in the identified time interval (Li, [0151-0154] If a MS has a number M=1, the MS can monitor the first round of TX beam instances or beam steering within its paging slot determined by the MSID, for the paging message. If the MS has a number M=x, the MS can monitor the first y=1, 2, ... , x rounds of BS TX beam instances or beam steering within its paging slot determined by the MSID, using its y-th RX beam instance).
Regarding claim 2, Li discloses wherein the paging occasion is identified based on the ID of the wireless device (Li, [0091-92] the predefined algorithm, for instance, can hash MSs identifiers to the index of paging slots).
Regarding claim 3, Li discloses wherein a same paging is transmitted repeatedly from the base station through the multiple Tx beams of the base station in the time intervals in the paging occasion (Li, [0091] the MS can have a repeating period of paging listening time, the paging messages can be sent by BSs at one or more time offsets within the paging cycle. The timing for the BS to broadcast the paging messages to the MSs should be aligned with the timing for the respective MSs to listen for the paging messages).
Regarding claim 4, Li discloses wherein the selected Tx beam of the base station has a highest quality among the multiple Tx beams of the base station (Li, [0220-221] use its RX beam of the best beam pair (BSTX, MS RX) to receive the transmission from the BSTX beam of the best beam pair).
Regarding claim 5, Li discloses wherein the selected Tx beam of the base station has a quality above a threshold (Li, [0220-221] that the best beam pair (BSTX, MS RX) can be based on a metric such as signal strength, signal to noise ratio, RSRP (reference signal received power), RSRO (reference signal received quality), signal to interference ratio).
Regarding claim 6, Li discloses wherein the monitoring of the paging channel comprises monitoring the paging channel to receive at least one of a paging indicator or a paging message (Li, [0106] The MS first monitors the paging indicator using its RX beams. If the paging indicator indicates there is a paging message, then the MS further monitors the paging message sent at the determined time by the BSs).
Regarding claim 7, Li discloses wherein the paging occasion is determined based on a number of the multiple Tx beams of the base station (Li, [0092, 96] MS to calculate the timing information for the paging message. Such a predefined algorithm can include a function (e.g., hash function) of the paging cycle and desired timing offset for the paging, message within the paging cycle, the term beam can be used interchangeably with beam pattern or pattern of a beam).
(Li, [0227] a UE may use one or more of the following steps to get the paging message: obtaining PDCCH which can carry the indicator whether the paging message exists, and the resource location for paging message). 
Regarding claims 8-15 and 17-18, these claims recite "A wireless device" and "A processor" (Li, [0005] a mobile station includes at least one antenna and a processor coupled to the at least one antenna) that disclose similar steps as recited by the method of claims 1-7, thus are rejected with the same rationale applied against claims 1-7 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415